DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s Amendment filed 06/07/2022 has been entered.  In the Amendment, claims 1-10 have been amended and claims 11-20 which were non elected have been cancelled.  Claims 21-26 have been added.  Claims 1-10 and 21-26 are pending for examination.  
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 06/07/2022 have been fully considered but they are considered moot.  Independent claims 1 and 6 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Claim Interpretation
See claim interpretation analysis given in Non-Final Office action dated 12/07/2021 where claims limitation “release mechanism” are interpreted as invoking section 112(f) where a review of the specification shows corresponding structure to be an actuating mechanism (e.g. a handle, Applicant’s specification page 10-11) .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the adduction angle at high lithotomy”  in lines 2-3 and “the adduction angle at low lithotomy” in lines 3-4.  There is insufficient antecedent basis for the limitations in the claim.  For the purposes of examination, the limitations will be interpreted as --an adduction angle at high lithotomy-- and --an adduction angle at low lithotomy--.
Claim 22 recites the limitation "the contact”  in lines 1-2,  “the abduction angle in all positions” in lines 2-3, and “the maximum abduction angle”, in line 3.  There is insufficient antecedent basis for the limitations in the claim.  For the purposes of examination, the limitations will be interpreted as --a contact of the neck…the neck of the semi-ball restricts an abduction angle in all positions to a maximum abduction angle--.
 Claim 24 recites the limitation "the adduction angle at high lithotomy”  in lines 2-3 and “the adduction angle at low lithotomy” in lines 3-4.  There is insufficient antecedent basis for the limitations in the claim.  For the purposes of examination, the limitations will be interpreted as --an adduction angle at high lithotomy-- and --an adduction angle at low lithotomy--.
Claim 22 recites the limitation "the contact”  in lines 1-2 and “the abduction angle in all positions” in lines 2-3.  There is insufficient antecedent basis for the limitations in the claim.  For the purposes of examination, the limitations will be interpreted as –a contact of the neck—and –the neck of the semi-ball restricts an abduction angle--.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 23 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boucher (US 6663055) in view of Navarro (US 5961085) and in further view of Worm (US 2013/0019883).
	Regarding claim 1, Boucher discloses a limb holder 20 (armboard assembly 20,Fig. 1) comprising: a mounting bracket 56, 80 (horizontally extending mounting bracket 56, col. 3, lines 32-53, see annotated Fig. 1 below; spherical disc 80, col. 4, lines 28-37) 

    PNG
    media_image1.png
    600
    935
    media_image1.png
    Greyscale


for attachment to a surgical table 24 (surgical table 24, annotated Fig. 1), the mounting bracket comprising a semi-ball 80 (spherical disc 80, Fig. 6; col. 4, lines 28-37; semi is defined as “having some of the characteristics of”, merriamwebster.com; spherical disc 80 has some of the characteristics of a ball and is thus a semi-ball) , wherein the semi-ball comprises a neck 80, 82 (vertically extending pin 82, col. 4, lines 28-63; and upper section of semi-ball 80, Fig. 6); a support rod 64, 120, 70 (support arm 64, actuator shaft 70, support 120, annotated Fig. 1 above, col. 4, lines 11-27; col. 4, line 64 to col. 5, line 23) for supporting a limb of a patient (col. 4, lines 64 to col. 5, line 23), the support rod comprising a first end and a second end (annotated Fig. 1), wherein the first end comprises a handle 72 (col. 4, lines 18-27; annotated Fig. 1 above) and the second end comprises a clamping assembly 62, 130 (swivel joint, Figs. 5-6, col. 4, lines 28-63; support assembly 130; col. 4, line 64 to col. 5, line 10) for providing a clamping engagement about the semi-ball (Figs. 5-6,col. 4, lines 28-63), the  clamping assembly (see annotated Fig. 6 below)

    PNG
    media_image2.png
    506
    725
    media_image2.png
    Greyscale

 comprising an upper jaw 88 (split arm portion 88), a lower jaw 90 (split arm portion 90) and a spring element 92 (base 92, Fig. 6; the rounded base portion 92 connects the two split arm portions 88, 90 [jaws]; col. 4, lines 28-39; the base portion 92 is formed to include the spherical cavity 86 which includes a vertically extending gap 96 in communication with the space between the two split arm portions 88,90; col. 4, lines 39-43; rotation of handle 72 causes cam portion to push release pin outward against the short arm 90 [lower jaw 90], to cause the two arm portions 88, 90 [jaws] to loosen their grip on the spherical disc; col. 4, lines 57-63; it follows that as the arms 88, 90 are kept normally in a locked position constricting about disc 80, [Fig. 7; col. 2, lines 25-28] and can be spread apart/pushed out of that position [Figs. 4, 8, col. 2, lines 29-33; col. 4, lines 52-63] that they are biased towards one another in the locked position via base 92) wherein the  upper jaw and the lower jaw are held in  clamping engagement (Figs. 4, 6; col. 2, lines 25-28) about the semi-ball by the spring element 92 (the rounded base portion 92 connects the two split arm portions 88, 90 [jaws]; col. 4, lines 28-39; the base portion 92 is formed to include the spherical cavity 86 which includes a vertically extending gap 96 in communication with the space between the two split arm portions 88,90; col. 4, lines 39-43; rotation of handle 72 causes cam portion to push release pin outward against the short arm 90 [lower jaw 90], to cause the two arm portions 88, 90 [jaws] to loosen their grip on the spherical disc; col. 4, lines 57-63; it follows that as the arms 88, 90 are kept normally in a locked position constricting about disc 80, [Fig. 7; col. 2, lines 25-28] and can be spread apart/pushed out of that position [Figs. 4, 8, col. 2, lines 29-33; col. 4, lines 52-63] that they are biased towards one another in the locked position via base 92); a release mechanism 72, 110, 112, 160 (handle 72, off-center cam portion 110, cam shaft 112; col. 4, lines 28-63; hand lever 160, col. 5, lines 12-23; col. 4, line 64 to col. 5, line 23) connected to the clamping assembly for selectively releasing the clamping engagement of the  clamping assembly about the semi-ball (col. 4, line 11 to col. 5, line 23), whereby to allow the support rod to be repositioned relative to the semi-ball (lever 160 used to lock support arm 64 against movement, col. 5, lines 11-23; thus it allows support rod to be repositioned relative to semi-ball when unlocked; also handle 72, off-center cam portion 110, cam shaft 112 selectively release the clamping engagement of the clamping assembly about the semi-ball, col. 4, lines 28-63; whereby to allow the support rod to be repositioned relative to the semi-ball)SCHUREMED-7- 3 - along roll (support 120 can roll with ball 150 along a roll axis; col. 4, lines 63 to col. 5, line 23) , pitch (pitch is defined as to turn about a lateral axis so that the forward end rises or falls in relation to the after end; rod 64 in Fig. 1 capable of this motion )and yaw (yaw is defined as to turn by angular motion about the vertical axis, merriamwebster.com; rod 64 in Fig. 1 can turn about vertical axis seen in annotated Fig. 1) axes.
Boucher does not disclose a locking gas cylinder having a first end and a second end, said second end being biased away from said 5first end, wherein said first end of said locking gas cylinder is mounted to said mounting bracket and said second end of said locking gas cylinder is mounted to said support rod, whereby to bias said support rod away from said mounting bracket, and further wherein said 10second end is selectively lockable relative to said first end.
Navarro teaches an analogous limb holder 10 (surgical boot assembly 10) comprising an analogous mounting bracket 36 (post pivot element 36, Fig. 2), an analogous limb support element 12 (limb support 12), an analogous support rod 54 (col. 4, lines 3-10) and a locking gas cylinder 34 (lithotomy locking cylinder 34, col. 4, lines 33-65) having a first end 72, 82 (left end of cylinder 72, cylinder trunnion, 82, see annotated Fig. 5 below) and a second end  72, 40, 76, 102 (right end of cylinder body 72, actuator head 40 (Fig. 2); piston rod 76 [col. 5, lines 19-25]  and plunger 102, col. 5, lines 38-58; see second end at annotated Fig. 5 below), 

    PNG
    media_image3.png
    327
    823
    media_image3.png
    Greyscale



said second end being biased away from said 5first end (valve 98 is biased in a closed position [col. 5, lines 38-58]; when the closing bias of the valve is overcome by applying an axial force onto the forward end of the release plunger the plunger it moves rearwardly [col. 5, lines 59-62]; thus the plunger 102 [part of second end] is biased away from the first end of the locking gas cylinder when the valve is in the closed position; col. 4 line 66-col. 5, line 58), wherein said first end of said locking gas cylinder is mounted to said mounting bracket (Fig. 3, col. 4, line 66-col. 5, line 11; ) and said second end of said locking gas cylinder is mounted to said support rod (Fig. 3, via actuator head 40 and rod pivot element 38, col. 7, lines 35-53), whereby to bias said support rod away from said mounting bracket (second end including actuator head 40 and plunger 102 is mounted to support rod via actuator head, col. 7, lines 35-53; thus support rod is biased away from said mounting bracket via its connection to second end; also all structural limitations are disclosed thus capable of this intended use), and further wherein said 10second end is selectively lockable relative to said first end (col. 4, lines 34-65)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the limb holder of Boucher a locking gas cylinder having a first end and a second end, said second end being biased away from said 5first end, wherein said first end of said locking gas cylinder is mounted to said mounting bracket and said second end of said locking gas cylinder is mounted to said support rod, whereby to bias said support rod away from said mounting bracket, and further wherein said 10second end is selectively lockable relative to said first end, as taught by Navarro in order to provide an improved limb holder that provides a lifting force to assist in positioning limbs of very large patients (Navarro, col. 4, lines 43-59).
	Boucher in view of Navarro disclose the invention as described above.
	Boucher in view of Navarro do not disclose wherein the semi-ball comprises an upper limiting pin and a lower limiting pin, wherein the neck, upper limiting pin and the lower limiting pin of the semi-ball limit movement of the upper and lower jaws about the semi-ball.  
	Worm teaches an analogous limb holder 400 (limb holding assembly 400, [0118], Fig. 1) comprising an analogous semi-ball 325 (ball assembly 325, [0118]) and an analogous clamping assembly (sled base 305, ball lock 310, sled base lock 320, [0104]) comprising an analogous upper jaw 310 and an analogous lower jaw 305, wherein the semi-ball comprises a neck  325, 371 (see Fig. 11N, portion of semi-ball 325 with pins and section 371), upper limiting pin 365 (pair of tabs, [0107]) and a lower limiting pin 365, wherein the neck, the upper limiting pin and the lower limiting pin of the semi-ball limit limit movement of the upper and lower jaws about the semi-ball (tabs [part of upper section of semi-ball which is a part of neck] fit into track; track limits freedom of motion of ball assembly, [0107]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the semi-ball of the limb holder of Boucher in view of Navarro that comprises a neck, comprises an upper limiting pin and a lower limiting pin, wherein the neck, the upper limiting pin and the lower limiting pin of the semi-ball limit movement of the upper and lower jaws about the semi-ball, as taught by Worm, in order to provide an improved limb holder that limits rotation (Worm, [0118]).  
Regarding claim 2, Boucher in view of Navarro and in further view of Worm discloses the invention as described above and further discloses wherein the second end of the locking gas cylinder comprises 15a piston rod 76 (Navarro, col. 5, lines 19-25; see annotated Fig. 5 above), and further wherein the piston rod is mounted to the support rod via a pivoting linkage 38, 142 (rod pivot element 38, Navarro, col. 7, lines 35-53; pivoting member 142, Navarro, col. 7, lines 61-67; piston rod 76 is in the cylinder 72 of locking cylinder 34  [Navarro, col. 5, lines 19-24] and locking cylinder has actuator head 40 that cooperates with rod pivot element 38, 142 [pivoting linkage 38, 142], rod pivot element 38, 142 [pivoting linkage] has an opening sized for receiving the support rod 54, Navarro, col. 7, lines 44-53; thus piston support rod which is a part of locking cylinder 34 is mounted to said support rod), such that when the piston rod moves away from the first end of the locking gas cylinder (when the valve assembly 94 is open, the locking cylinder 34 is infinitely positionable and therefore can be moved, that is the rod 76 can be extended or retracted to any desired position, col. 5, line 59 –col. 6, line 1) the piston rod transmits a force (Navarro, col. 4, lines 33-65; col. 5, line 59- col. 6, line 14) to the support rod (Navarro, col. 9, line 65-col. 10, line 18) via the pivoting 20linkage (Navarro, col. 7, lines 61-col. 8, line 13, Fig. 2).
Regarding claim 3, Boucher in view of Navarro and in further view of Worm discloses the invention as described above and further discloses wherein the piston rod 76 comprises a central opening passing therethrough (release plunger axially extends through the piston rod 76, col. 5, lines 38-58; thus it follows there is an opening, and a pin rod 102 (plunger 102, Navarro, col. 8, line 66, - col. 9, line 4) slidably disposed in the central opening (Navarro, col. 5, lines 38-58, Fig. 5 shows plunger 102 contacts inner surface of pivot rod central opening surfaces thus would slide along surfaces when it axially extends) and spring-biased away from the first 5end of the locking gas cylinder (valve 98 is biased in a closed position [Navarro, col. 5, lines 38-5]; when the closing bias of the valve is overcome by applying an axial force onto the forward end of the release plunger the plunger it moves rearwardly [Navarro, col. 5, lines 59-62]; thus the plunger 102 [part of second end] is biased away from the first end of the locking gas cylinder; col. 4 line 66-col. 5, line 58), wherein movement of the pin rod toward the first end of the locking gas cylinder permits movement of the piston rod relative to the first end of the locking gas cylinder (Navarro, col. 5, line 38 – col. 6, line 14), and further wherein the pivoting linkage 142, 38 further comprises 10a pivoting finger 146 (actuator lever 146, Navarro, col. 8, lines 13-43) contacting the pin rod 102 (Navarro, col. 8, lines  13-43) such that the pivoting finger can be selectively pivoted so as to selectively move the pin rod toward the first end of the locking gas cylinder (Navarro, col. 9, lines 8-53), whereby to permit movement of the piston rod relative to the first end 15of the locking gas cylinder (Navarro, col. 5, line 38 – col. 6, line 14).
Regarding claim 4, Boucher in view of Navarro and in further view of Worm discloses the invention as described above and further discloses the release mechanism releases the clamping engagement of the clamping assembly about the semi-ball (Boucher, col. 4, lines 47-63).
Boucher in view of Navarro and in further view of Worm as combined does not disclose  the release mechanism comprises an actuation cable, and further wherein the pivoting finger is secured to 20the actuation cable for selectively pivoting the pivoting finger relative to the piston rod when the release mechanism is actuated, whereby to permit SCHUREMED-7- 102 - movement of the piston rod relative to the first end of the locking gas cylinder.
Navarro teaches 5wherein a release mechanism comprising an actuation cable 150 (Navarro, col. 8, line 66 – col. 9, line 32, Fig. 3), and further wherein the pivoting finger 146 is secured to 20the actuation cable for selectively pivoting the pivoting finger relative to the piston rod when the release mechanism is actuated (Navarro, col. 8, line 66 – col. 9, line 33, Fig. 3) whereby to permit SCHUREMED-7- 102 - movement of the piston rod relative to the first end of the locking gas cylinder (Navarro, col. 5, line 38 – col. 6, line 14).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the release mechanism of the limb support of Boucher in view of Navarro and in further view of Worm comprises an actuation cable, and further wherein the pivoting finger is secured to 20the actuation cable for selectively pivoting the pivoting finger relative to the piston rod when the release mechanism is actuated, whereby to permit SCHUREMED-7- 102 - movement of the piston rod relative to the first end of the locking gas cylinder, as taught by Navarro, in order to provide an improved limb support that allows for a squeezing-action actuator assembly that is preferable over other types of manipulations, such as for example, twisting or turning (Navarro, col. 9, lines 8-33).
Regarding claim 5, Boucher in view of Navarro and in further view of Worm discloses the invention as described above and further discloses an arm board 22  (Boucher col. 3, lines 33-52) with a mount 122 (first end of support 120 connected to arm board, Boucher, col. 4, lines 64- col. 5, line 1) but does not disclose wherein the limb support element comprises a surgical boot mount.
Navarro teaches a surgical boot mount 20, 22 (mounting bracket 20 has a support rod 22, col. 2, lines 51-63; mounting bracket 20 is for surgical boot 18, col.2 lines 51-63).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the armboard mount of Boucher in view of Navarro and in further view of Worm such that is it a surgical boot mount, as taught by Navarro, to provide an improved limb support that provides support to a foot and lower leg of a patient during surgery (Navarro, col. 2, lines 55-63).
Regarding claim 6, Boucher discloses a method for supporting a limb adjacent to a surgical table 24 (surgical table 24, Fig. 1, col. 3, lines 33-53), the method comprising: providing a limb holder 20 (armborad assembly 20, Fig. 1, col. 3, lines 33-53) comprising: SCHUREMED-7- 5 - a mounting bracket 56, 80 (horizontally extending mounting bracket 56, col. 3, lines 32-53; spherical disc 80, col. 4, lines 28-37) see annotated Fig. 1 above with regard to claim 1 rejection) for attachment to a surgical table 24 (annotated Fig. 1 above with regard to claim 1), the mounting bracket comprising a semi-ball 80 (spherical disc 80, Fig. 6, col. 4, lines 28-3; semi is defined as “having some of the characteristics of”, merriamwebster.com; spherical disc 80 has some of the characteristics of a ball and is thus a semi-ball), wherein the semi-ball comprises a neck 80, 82 (vertically extending pin 82, col. 4, lines 28-63; and upper section of semi-ball 80, Fig. 6); a support rod 64, 120, 70 (support arm 64, actuator shaft 70, support 120, annotated Fig. 1 above, col. 4, lines 11-27; col. 4, line 64 to col. 5, line 23) for supporting a limb of a patient (col. 4, lines 64 to col. 5, line 23), the support rod comprising a first end and a second end (annotated Fig. 1 above with regard to claim 1), wherein the first end comprises a handle 72 (col. 4, lines 18-27; annotated Fig. 1 above) and the second end comprises a clamping assembly 62, 130 (swivel joint, Figs. 5-6, col. 4, lines 28-63; support assembly 130; col. 4, line 64 to col. 5, line 10) for providing a clamping engagement about the semi-ball (Figs. 5-6,col. 4, lines 28-63), the  clamping assembly (see annotated Fig. 6 above with regard to claim 1 rejection) comprising an upper jaw 88 (split arm portion 88), a lower jaw 90 (split arm portion 90) and a spring element 92 (base 92, Fig. 6; the rounded base portion 92 connects the two split arm portions 88, 90 [jaws]; col. 4, lines 28-39; the base portion 92 is formed to include the spherical cavity 86 which includes a vertically extending gap 96 in communication with the space between the two split arm portions 88,90; col. 4, lines 39-43; rotation of handle 72 causes cam portion to push release pin outward against the short arm 90 [lower jaw 90], to cause the two arm portions 88, 90 [jaws] to loosen their grip on the spherical disc; col. 4, lines 57-63; it follows that as the arms 88, 90 are kept normally in a locked position constricting about disc 80, [Fig. 7; col. 2, lines 25-28] and can be spread apart/pushed out of that position [Figs. 4, 8, col. 2, lines 29-33; col. 4, lines 52-63] that they are biased towards one another in the locked position via base 92), wherein the  upper jaw and the lower jaw are held in  clamping engagement about the semi-ball (Figs. 4, 6; col. 2, lines 25-28) by the spring element (the rounded base portion 92 connects the two split arm portions 88, 90 [jaws]; col. 4, lines 28-39; the base portion 92 is formed to include the spherical cavity 86 which includes a vertically extending gap 96 in communication with the space between the two split arm portions 88,90; col. 4, lines 39-43; rotation of handle 72 causes cam portion to push release pin outward against the short arm 90 [lower jaw 90], to cause the two arm portions 88, 90 [jaws] to loosen their grip on the spherical disc; col. 4, lines 57-63; it follows that as the arms 88, 90 are kept normally in a locked position constricting about disc 80, [Fig. 7; col. 2, lines 25-28] and can be spread apart/pushed out of that position [Figs. 4, 8, col. 2, lines 29-33; col. 4, lines 52-63] that they are biased towards one another in the locked position via base 92); a release mechanism 72, 110, 112, 160 (handle 72, off-center cam portion 110, cam shaft 112; col. 4, lines 28-63; hand lever 160, col. 5, lines 12-23; col. 4, line 64 to col. 5, line 23) connected to the clamping assembly for selectively releasing the  clamping engagement of the  clamping assembly about the semi-ball (col. 4, line 11 to col. 5, line 23), , whereby to allow the support rod  to be repositioned relative to the semi-ball (lever 160 used to lock support arm 64 against movement, col. 5, lines 11-23; thus it allows support rod to be repositioned relative to semi-ball when unlocked; also handle 72, off-center cam portion 110, cam shaft 112 selectively release the clamping engagement of the clamping assembly about the semi-ball, col. 4, lines 28-63; whereby to allow the support rod to be repositioned relative to the semi-ball)SCHUREMED-7- 3 - along roll(support 120 can roll with ball 150 along a roll axis; col. 4, lines 63 to col. 5, line 23), pitch (pitch is defined as to turn about a lateral axis so that the forward end rises or falls in relation to the after end; rod 64 in Fig. 1 capable of this motion )and yaw (yaw is defined as to turn by angular motion about the vertical axis, merriamwebster.com; rod 64 in Fig. 1 can turn about vertical axis seen in annotated Fig. 1) axes; positioning a limb of a patient on the support rod (col. 4, line 28 to col. 5, line 22) ; and utilizing the release mechanism to reposition the support rod along the roll, pitch and yaw axes  relative to the semi-ball (col. 4, lines 28 to col. 5, lines 22)  and hence reposition the limb relative to the surgical table (col. 4, lines 28 to col. 5, line 22).
Boucher does not disclose a locking gas cylinder having a first end and a second end, said second end being biased away from said 5first end, wherein said first end of said locking gas cylinder is mounted to said mounting bracket and said second end of said locking gas cylinder is mounted to said support rod, whereby to bias said support rod away from said mounting bracket, and further wherein said 10second end is selectively lockable relative to said first end.
Navarro teaches an analogous limb holder 10 (surgical boot assembly 10) comprising an analogous mounting bracket 36 (post pivot element 36, Fig. 2), an analogous limb support element 12 (limb support 12), an analogous support rod 54 (col. 4, lines 3-10) and a locking gas cylinder 34 (lithotomy locking cylinder 34, col. 4, lines 33-65) having a first end 72, 82 (left end of cylinder 72, cylinder trunnion, 82, see annotated Fig. 5 below) and a second end  72, 40, 76, 102 (right end of cylinder body 72, actuator head 40 (Fig. 2); piston rod 76 [col. 5, lines 19-25]  and plunger 102, col. 5, lines 38-58; see second end at annotated Fig. 5 below), 

    PNG
    media_image3.png
    327
    823
    media_image3.png
    Greyscale



said second end being biased away from said 5first end (valve 98 is biased in a closed position [col. 5, lines 38-58]; when the closing bias of the valve is overcome by applying an axial force onto the forward end of the release plunger the plunger it moves rearwardly [col. 5, lines 59-62]; thus the plunger 102 [part of second end] is biased away from the first end of the locking gas cylinder when the valve is in the closed position; col. 4 line 66-col. 5, line 58), wherein said first end of said locking gas cylinder is mounted to said mounting bracket (Fig. 3, col. 4, line 66-col. 5, line 11; ) and said second end of said locking gas cylinder is mounted to said support rod (Fig. 3, via actuator head 40 and rod pivot element 38, col. 7, lines 35-53), whereby to bias said support rod away from said mounting bracket (second end including actuator head 40 and plunger 102 is mounted to support rod via actuator head, col. 7, lines 35-53; thus support rod is biased away from said mounting bracket via its connection to second end; also all structural limitations are disclosed thus capable of intended use), and further wherein said 10second end is selectively lockable relative to said first end (col. 4, lines 34-65)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to limb holder of the method for supporting a limb adjacent to a surgical table of Boucher a locking gas cylinder having a first end and a second end, said second end being biased away from said 5first end, wherein said first end of said locking gas cylinder is mounted to said mounting bracket and said second end of said locking gas cylinder is mounted to said support rod, whereby to bias said support rod away from said mounting bracket, and further wherein said 10second end is selectively lockable relative to said first end, as taught by Navarro in order to provide an improved method for supporting a limb utilizing a limb holder that provides a lifting force to assist in positioning limbs of very large patients (Navarro, col. 4, lines 43-59).
	Boucher in view of Navarro disclose the invention as described above.
	Boucher in view of Navarro do not disclose wherein the semi-ball comprises an upper limiting pin and a lower limiting pin, wherein the neck, upper limiting pin and the lower limiting pin of the semi-ball limit movement of the upper and lower jaws about the semi-ball.  
	Worm teaches an analogous limb holder 400 (limb holding assembly 400, [0118], Fig. 1) comprising an analogous semi-ball 325 (ball assembly 325, [0118]) and an analogous clamping assembly (sled base 305, ball lock 310, sled base lock 320, [0104]) comprising an analogous upper jaw 310 and an analogous lower jaw 305, wherein the semi-ball comprises a neck  325, 371 (see Fig. 11N, portion of semi-ball 325 with pins and section 371), upper limiting pin 365 (pair of tabs, [0107]) and a lower limiting pin 365, wherein the neck, the upper limiting pin and the lower limiting pin of the semi-ball limit limit movement of the upper and lower jaws about the semi-ball (tabs [part of upper section of semi-ball which is a part of neck] fit into track; track limits freedom of motion of ball assembly, [0107]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the semi-ball of the method of supporting a  limb  of Boucher in view of Navarro that comprises a neck, comprises an upper limiting pin and a lower limiting pin, wherein the neck, the upper limiting pin and the lower limiting pin of the semi-ball limit movement of the upper and lower jaws about the semi-ball, as taught by Worm, in order to provide an improved limb holder that limits rotation (Worm, [0118]).   
Regarding claim 7, Boucher in view of Navarro and in further view of Worm discloses the invention as described above and further discloses wherein the second end of the locking gas cylinder comprises 15a piston rod 76 (Navarro, col. 5, lines 19-25; see annotated Fig. 5 above), and further wherein the piston rod is mounted to the support rod via a pivoting linkage 38, 142 (rod pivot element 38, Navarro, col. 7, lines 35-53; pivoting member 142, Navarro, col. 7, lines 61-67; piston rod 76 is in the cylinder 72 of locking cylinder 34  [Navarro, col. 5, lines 19-24] and locking cylinder has actuator head 40 that cooperates with rod pivot element 38, 142 [pivoting linkage 38, 142], rod pivot element 38, 142 [pivoting linkage] has an opening sized for receiving the support rod 54, Navarro, col. 7, lines 44-53; thus piston support rod which is a part of locking cylinder 34 is mounted to said support rod), such that when the piston rod moves away from the first end of the locking gas cylinder (when the valve assembly 94 is open, the locking cylinder 34 is infinitely positionable and therefore can be moved, that is the rod 76 can be extended or retracted to any desired position, col. 5, line 59 –col. 6, line 1) the piston rod transmits a force (Navarro, col. 4, lines 33-65; col. 5, line 59- col. 6, line 14) to the support rod (Navarro, col. 9, line 65-col. 10, line 18) via the pivoting 20linkage (Navarro, col. 7, lines 61-col. 8, line 13, Fig. 2).
Regarding claim 8, Boucher in view of Navarro and in further view of Worm discloses the invention as described above and further discloses wherein the piston rod 76 comprises a central opening passing therethrough (release plunger axially extends through the piston rod 76, col. 5, lines 38-58; thus it follows there is an opening, and a pin rod 102 (plunger 102, Navarro, col. 8, line 66, - col. 9, line 4) slidably disposed in the central opening (Navarro, col. 5, lines 38-58, Fig. 5 shows plunger 102 contacts inner surface of pivot rod central opening surfaces thus would slide along surfaces when it axially extends) and spring-biased away from the first 5end of the locking gas cylinder (valve 98 is biased in a closed position [Navarro, col. 5, lines 38-5]; when the closing bias of the valve is overcome by applying an axial force onto the forward end of the release plunger the plunger it moves rearwardly [Navarro, col. 5, lines 59-62]; thus the plunger 102 [part of second end] is biased away from the first end of the locking gas cylinder; col. 4 line 66-col. 5, line 58), wherein movement of the pin rod toward the first end of the locking gas cylinder permits movement of the piston rod relative to the first end of the locking gas cylinder (Navarro, col. 5, line 38 – col. 6, line 14), and further wherein the pivoting linkage 142, 38 further comprises 10a pivoting finger 146 (actuator lever 146, Navarro, col. 8, lines 13-43) contacting the pin rod 102 (Navarro, col. 8, lines  13-43) such that the pivoting finger can be selectively pivoted so as to selectively move the pin rod toward the first end of the locking gas cylinder (Navarro, col. 9, lines 8-53), whereby to permit movement of the piston rod relative to the first end 15of the locking gas cylinder (Navarro, col. 5, line 38 – col. 6, line 14).
Regarding claim 9, Boucher in view of Navarro and in further view of Worm discloses the invention as described above and further discloses the release mechanism releases the clamping engagement of the clamping assembly about the semi-ball (Boucher, col. 4, lines 47-63).
Boucher in view of Navarro and in further view of Worm as combined does not disclose  the release mechanism comprises an actuation cable, and further wherein the pivoting finger is secured to 20the actuation cable for selectively pivoting the pivoting finger relative to the piston rod when the release mechanism is actuated, whereby to permit SCHUREMED-7- 102 - movement of the piston rod relative to the first end of the locking gas cylinder.
Navarro teaches 5wherein a release mechanism comprising an actuation cable 150 (Navarro, col. 8, line 66 – col. 9, line 32, Fig. 3), and further wherein the pivoting finger 146 is secured to 20the actuation cable for selectively pivoting the pivoting finger relative to the piston rod when the release mechanism is actuated (Navarro, col. 8, line 66 – col. 9, line 33, Fig. 3) whereby to permit SCHUREMED-7- 102 - movement of the piston rod relative to the first end of the locking gas cylinder (Navarro, col. 5, line 38 – col. 6, line 14).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the release mechanism of the limb support of the method for supporting a limb of Boucher in view of Navarro and in further view of Worm comprises an actuation cable, and further wherein the pivoting finger is secured to 20the actuation cable for selectively pivoting the pivoting finger relative to the piston rod when the release mechanism is actuated, whereby to permit SCHUREMED-7- 102 - movement of the piston rod relative to the first end of the locking gas cylinder, as taught by Navarro, in order to provide an improved method for supporting a limb  that allows for a squeezing-action actuator assembly that is preferable over other types of manipulations, such as for example, twisting or turning (Navarro, col. 9, lines 8-33).
Regarding claim 10, Boucher in view of Navarro and in further view of Worm discloses the invention as described above and further discloses an arm board 22  (Boucher col. 3, lines 33-52) with a mount 122 (first end of support 120 connected to arm board, Boucher, col. 4, lines 64- col. 5, line 1) but does not disclose wherein the limb support element comprises a surgical boot mount.
Navarro teaches a surgical boot mount 20, 22 (mounting bracket 20 has a support rod 22, col. 2, lines 51-63; mounting bracket 20 is for surgical boot 18, col.2 lines 51-63).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the armboard mount of the method for supporting a limb of Boucher in view of Navarro and in further view of Worm such that is it a surgical boot mount, as taught by Navarro, to provide an improved method for supporting a limb that provides support to a foot and lower leg of a patient during surgery (Navarro, col. 2, lines 55-63).
Regarding claim 23, Boucher in view of Navarro and in further view of Worm discloses the invention as described above and further discloses wherein the support rod comprises a limb support element 22 (an armboard 22, Boucher col. 3, lines 33-52, col. 4, line 64 to col. 5, line 11, support 120 [rod] coupled to armboard. Fig. 1) 
Regarding claim 26, Boucher in view of Navarro and in further view of Worm discloses the invention as described above and further discloses wherein the support rod comprises a limb support element 22 (an armboard 22, Boucher col. 3, lines 33-52, col. 4, line 64 to col. 5, line 11, support 120 [rod] coupled to armboard. Fig. 1).
Claims 21-22 and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boucher (US 6663055) in view of Navarro (US 5961085), in view of Worm (US 2013/0019883) and in further view of Schuerch (US 2006/0225743).
Regarding claim 21, Boucher in view of Navarro and in further view of Worm disclose the invention as described above and further disclose wherein the upper limiting pin and the lower limiting pin 45 restrict the adduction angle to about 9 degrees (see annotated Worm Fig. 51 below which shows an angle of thigh/leg adduction [thigh rotated medially, [0118]] of about 9 degrees; also ball lock 310 fixes the ball assembly along the desired position in the track, [0118]; thus when locked, the upper and lower limiting pins restrict the adduction angle to about 9 degrees as shown).

    PNG
    media_image4.png
    629
    559
    media_image4.png
    Greyscale

Boucher in view of Navarro and in further view of Worm does not disclose wherein the upper limiting pin and the lower limiting pin restrict the adduction angle at high lithotomy to 9 degrees and the adduction angle at low lithotomy to 9 degrees.
Schuerch teaches an analogous limb support (Fig. 1) having an analogous support rod 16 for supporting a limb of a patient and a lithotomy section 20 for  high lithotomy and low lithotomy ([0017]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the limb support of Boucher in view of Navarro and in further view of Worm where the upper limiting pin and the lower limiting pin restrict the adduction angle to about 9 degrees a capability of placement in high lithotomy and low lithotomy as taught by Schuerch, thus resulting in the upper limiting pin and the lower pin restricting the adduction angle at high lithotomy to 9 degrees and at low lithotomy to 9 degrees  in order to provide an improved limb support that provides for movement in the lithotomy directions (Schuerch, [0009]).
Boucher, in view of Navarro, in view of Worm and in further view of Schuerch discloses the invention as described above but do not explicitly disclose the upper limiting pin and the lower limiting pin restrict the adduction angle at high and low lithotomy to 9 degrees.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the upper limiting pin and the lower limiting lower pin of the limb support of Boucher/Navarro/Worm/Schuerch restrict the adduction angle at high lithotomy to 9 degrees and the adduction angle at low lithotomy to 9 degrees as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification provided that the 9 degrees is with regard to one embodiment, page 51, lines 1-6)  and since it has been held that “[i]n cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 22, Boucher in view of Navarro and in further view of Worm disclose the invention as described above.
Boucher in view of Navarro and in further view of Worm as combined does not disclose wherein the contact of the neck of the semi-ball restricts the abduction angle in all positions to the maximum abduction angle in lithotomy positioning.
 Worm teaches an analogous limb holder 400 (limb holding assembly 400, [0118], Fig. 1) comprising an analogous semi-ball 325 (ball assembly 325, [0118]) and an analogous clamping assembly 305, 310, 320 (sled base 305, ball lock 310, sled base lock 320, [0104]) comprising an analogous upper jaw 310 and an analogous lower jaw 305, wherein the semi-ball comprises an analogous neck 371, 325, 365 (upper portion of semi-ball 325 which includes tabs 365 and neck element 371, [00118]) wherein the contact of the neck of the semi-ball (contact of the tabs 365[which is a part of the neck]) restricts the abduction angle (for example in Fig. 51 with the leg held in the limb holder in flexion with the leg laterally rotated, [0089]; user moves a knee laterally in figure 51, [0118]) in all positions ([positions of tab are all along the track]; all positions are restricted to a maximum abduction angle which would be at an end of the track, [0118])) to a maximum abduction angle (tabs which are part of the neck fit into track 360 and the track 360 limits the freedom of motion of the ball assembly, [0107]; rotation of the limb holding assembly is limited only by the anatomy of the patient and the position of the pair of tabs, [0118]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the contact of the neck of the semi-ball of the method for supporting a limb of Boucher/Navarro/Worm restricts the abduction angle in all positions to the maximum abduction angle, as taught by Worm, in order to provide an improved limb holder that limits rotation (Worm, [0118]).  

Boucher in view of Navarro and in further view of Worm does not disclose wherein the contact of the neck of the semi-ball restricts the abduction angle in all positions to the maximum abduction angle in lithotomy positioning.
Schuerch teaches an analogous limb support (Fig. 1) having an analogous support rod 16 for supporting a limb of a patient in lithotomy positioning ([0017]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the limb support of Boucher in view of Navarro and in further view of Worm wherein the contact of the neck of the semi-ball restricts the abduction angle in all positions to the maximum abduction angle, restricts the abduction angle in all positions to the maximum abduction angle in lithotomy positioning, as taught by Schuerch, in order to provide an improved limb support that provides for lithotomy positioning (Schuerch, [0009]).
Regarding claim 24, Boucher in view of Navarro and in further view of Worm disclose the invention as described above and further disclose wherein the upper limiting pin and the lower limiting pin 45 restrict the adduction angle to about 9 degrees (see annotated Worm Fig. 51 above with regard to claim 21 which shows an angle of thigh/leg adduction [thigh rotated medially, [0118]] of about 9 degrees; also ball lock 310 fixes the ball assembly along the desired position in the track, [0118]; thus when locked, the upper and lower limiting pins restrict the adduction angle to about 9 degrees as shown in annotated Fig. 51 above with regard to claim 21).
Boucher in view of Navarro and in further view of Worm does not disclose wherein the upper limiting pin and the lower limiting pin restrict the adduction angle at high lithotomy to 9 degrees and the adduction angle at low lithotomy to 9 degrees.
Schuerch teaches an analogous limb support (Fig. 1) having an analogous support rod 16 for supporting a limb of a patient and a lithotomy section 20 for  high lithotomy and low lithotomy ([0017]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the method for supporting a limb of Boucher in view of Navarro and in further view of Worm where the upper limiting pin and the lower limiting pin restrict the adduction angle to about 9 degrees a capability of placement in high lithotomy and low lithotomy as taught by Schuerch, thus resulting in the upper limiting pin and the lower pin restricting the adduction angle at high lithotomy to 9 degrees and at low lithotomy to 9 degrees  in order to provide an improved limb support that provides for movement in the lithotomy directions (Schuerch, [0009]).
Boucher, in view of Navarro, in view of Worm and in further view of Schuerch discloses the invention as described above but do not explicitly disclose the upper limiting pin and the lower limiting pin restrict the adduction angle at high and low lithotomy to 9 degrees.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that  the upper limiting pin and the lower limiting lower pin of the method for supporting a limb of Boucher/Navarro/Worm/Schuerch restrict the adduction angle at high lithotomy to 9 degrees and the adduction angle at low lithotomy to 9 degrees as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification provided that the 9 degrees is with regard to one embodiment, page 51, lines 1-6)  and since it has been held that “[i]n cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 25, Boucher in view of Navarro and in further view of Worm disclose the invention as described above.
Boucher in view of Navarro and in further view of Worm as combined does not disclose wherein the contact of the neck of the semi-ball restricts the abduction angle in all positions to the maximum abduction angle in lithotomy positioning.
 Worm teaches an analogous limb holder 400 (limb holding assembly 400, [0118], Fig. 1) comprising an analogous semi-ball 325 (ball assembly 325, [0118]) and an analogous clamping assembly 305, 310, 320 (sled base 305, ball lock 310, sled base lock 320, [0104]) comprising an analogous upper jaw 310 and an analogous lower jaw 305, wherein the semi-ball comprises an analogous neck 371, 325, 365 (upper portion of semi-ball 325 which includes tabs 365 and neck element 371, [00118]) wherein the contact of the neck of the semi-ball (contact of the tabs 365[which is a part of the neck]) restricts the abduction angle (for example in Fig. 51 with the leg held in the limb holder in flexion with the leg laterally rotated, [0089]; user moves a knee laterally in figure 51, [0118]) in all positions ([positions of tab are all along the track]; all positions are restricted to a maximum abduction angle which would be at an end of the track, [0118])) to a maximum abduction angle (tabs which are part of the neck fit into track 360 and the track 360 limits the freedom of motion of the ball assembly, [0107]; rotation of the limb holding assembly is limited only by the anatomy of the patient and the position of the pair of tabs, [0118]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the contact of the neck of the semi-ball of the method for supporting a limb of Boucher/Navarro/Worm restricts the abduction angle in all positions to the maximum abduction angle, as taught by Worm, in order to provide an improved method for supporting a limb that limits rotation (Worm, [0118]).  
Boucher in view of Navarro and in further view of Worm does not disclose wherein the contact of the neck of the semi-ball restricts the abduction angle in all positions to the maximum abduction angle in lithotomy positioning.
Schuerch teaches an analogous limb support (Fig. 1) having an analogous support rod 16 for supporting a limb of a patient in lithotomy positioning ([0017]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the method for supporting a limb of Boucher in view of Navarro and in further view of Worm wherein the contact of the neck of the semi-ball restricts the abduction angle in all positions to the maximum abduction angle, restricts the abduction angle in all positions to the maximum abduction angle in lithotomy positioning, as taught by Schuerch, in order to provide an improved limb support that provides for lithotomy positioning (Schuerch, [0009]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786